Citation Nr: 1646773	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  13-21 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1151 for the cause of the Veteran's death as a result of medical treatment provided by the Department of Veterans Affairs.

2.  Whether new and material evidence has been received to reopen a claim of service connection for the cause of Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to July 1975.  He died in January 2000.  The appellant is his surviving spouse.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota; the claims file is now in the jurisdiction of the Houston, Texas, VA Regional Office (RO).  In May 2016, the appellant testified at a videoconference hearing before the undersigned; the transcript is of record.


FINDINGS OF FACT

1. The Veteran died in January 2000; a death certificate lists hypoxic encephalopathy due to cardiopulmonary arrest following injection of local anesthetic as the cause of death. 

2. The Veteran's death was the result of an event not reasonably foreseeable.

3.  The grant of dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1151 renders moot the appellant's request to reopen a claim of entitlement to DIC on the basis of service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1151 have been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).

2.  The appellant's request to reopen a claim of entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1310 is dismissed as moot.  38 U.S.C.A. §§ 511(a), 1310, 7104 (West 2014); 38 C.F.R. §§ 3.312, 20.101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Inasmuch as the benefit sought (DIC, under any theory of entitlement) is being granted, there is no reason to belabor the impact of notice and assistance requirements on these matter.

In order for disability or death to qualify for compensation under 38 U.S.C.A. § 1151, the disability or death must not have been the result of the veteran's willful misconduct, and must have been caused by VA hospital care, medical or surgical treatment, or examination.  Additionally, the VA hospital care, medical or surgical treatment, or examination that proximately caused the disability or death, must have been careless, negligent, lacked proper skill, or involved an error in judgment, or an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151 (a) (West 2014).

The Veteran was not service connected for any disabilities at the time of his death, and there is no indication in the record that his death was the result of willful misconduct.  

VA records show the Veteran was admitted to a VA facility in January 2000, for sub-navicular ulceration in the right foot due to Charcot's arthropathy.  He was taken to the operating room for incision and draining under local anesthesia.  After the anesthetic was injected, the Veteran lost consciousness and suffered cardiac arrest.  Resuscitation was attempted, and he was transferred to the medical intensive care unit.  Over the course of subsequent treatment, the Veteran went into multiorgan failure.  After brain death evaluation, the family chose to discontinue life support.  The Veteran died approximately one week later, without regaining consciousness.  

 An autopsy was conducted, and the medical examiner ultimately opined that the manner of death was unclassified.  Specific findings noted that the Veteran's prior medical history included severe coronary artery disease (requiring bypass surgery) and advanced diabetes mellitus with retinopathy, nephropathy, and neuropathy.  The cause of death was found to be complications of hypoxic encephalopathy due to cardiac arrest following injection of a local anesthetic.  The medical examiner opined that the factor(s) precipitating the cardiac arrest could not be determined with certainty, but suggested three possibilities: an allergic reaction to the injection, inadvertent injection or leakage into the bloodstream, or the stress of the situation on an individual with severe heart disease (and unrelated to the surgery itself or the injection of anesthetic.)  The death certificate reflects the medical examiner's findings as to cause of death and significant contributing conditions.     

A VA medical opinion was obtained in January 2012.  The examiner, who has expertise in occupational medicine, opined that the "reaction experienced by the veteran to the anesthetic is a known complication," that there was no prior knowledge of allergy or sensitivity to the anesthetic used, and that resuscitation efforts were appropriate.  However, the opinion did not respond to the specific arguments raised by the appellant regarding the use of anesthesia in the Veteran's case, given his underlying medical condition, and did not fully address the three factors identified in the Veteran's autopsy report as possible causes for his cardiac arrest; therefore, the Board determined that an additional medical opinion was necessary to resolve this matter.

In September 2016, the Board obtained a Veterans Health Administration (VHA) expert opinion.  The expert, Acting Chief of a VA Medical Center Department of Anesthesiology, reviewed the claims file and opined that the procedure was not elective; that anesthetic was required; and that use of a local anesthetic was appropriate in the Veteran's case, given his underlying medical condition, to include respiratory infection; and that use of the anesthetic ultimately led to his death.  The expert concurred with the January 2012 VA examiner that asystolic cardiac arrest is a known complication resulting from use of Bupivacaine, but, critically, opined that such complication is so rare that it should not be considered reasonably foreseeable.  

The Board has considered the conflicting medical opinion evidence of record.  Notably, the VHA expert did not contradict the findings of the January 2012 VA examiner, because the expert concurred that the Veteran's cause of death was related to cardiac arrest as a complication of anesthesia, and that such complication is a known possibility with use of that anesthetic.  However, the VHA expert further explained that the rarity of such complication is such that it (and the Veteran's resulting death) was not reasonably foreseeable.  The Board notes that the VHA expert has specific expertise area of anesthesiology, and thus finds that his opinion is more probative than the January 2012 VA examiner's opinion.  

The most probative medical evidence of record establishes that the Veteran's death was caused by VA hospital care, medical or surgical treatment resulting in an event that was not reasonably foreseeable.  Consequently, entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1151 for the cause of the Veteran's death as a result of medical treatment provided by the Department of Veterans Affairs is warranted and the appeal in that matter is granted.  
The Board extends its sincerest condolences to the appellant for her loss, and its highest appreciation to the late Veteran for his honorable service

With the Board's grant of DIC under the provisions of 38 U.S.C.A. § 1151, the appellant's alternative claim of entitlement to DIC under 38 U.S.C.A. § 1310 (based on service connected death), an equivalent benefit, is rendered moot.  Accordingly, the appeal as to the claim of entitlement to DIC under 38 U.S.C.A. §§ 1310 is dismissed because no benefit remains to be awarded and no controversy remains.


ORDER

Compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death is granted. 

The appeal for service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310 is dismissed as moot.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


